Exhibit 10.3




AMENDED AND RESTATED SECURITY AGREEMENT

     This Amended and Restated Security Agreement (this “Agreement”) is made
effective as of December 31, 2009 (“Effective Date”), by and between DayStar
Technologies, Inc., a Delaware corporation (“Debtor”), and Peter Alan Lacey
(“Secured Party”), with reference to the essential facts stated in the Recitals
below.



RECITALS




     A. The Secured Party previously made two loans to the Debtor in the
aggregate principal amount of $300,000 as evidenced by those (i) certain Secured
Promissory Notes, dated December 2, 2009 and December 17, 2009 each in the
principal amount of $150,000 issued by the Debtor in favor of the Secured Party
(the “Prior Lacey Notes”), (ii) those certain Purchase Agreements, dated
December 2, 2009 and December 16, 2009, by and between the Debtor and the
Secured Party (the “Prior Lacey Purchase Agreements,” along with the Prior Lacey
Notes, the “Prior Loan Documents”) and (iii) that certain Security Agreement,
dated as of December 2, 2009 and that certain Amended and Restated Security
Agreement dated as of December 17, 2009 by and between Debtor and the Secured
Party (the “Prior Lacey Security Agreements”).

     B. Pursuant to the terms of that certain Purchase Agreement of even date
herewith (the “Purchase Agreement”) and the Secured Promissory Note of even date
herewith (the “Note”), all between Debtor and Secured Party, Secured Party is
loaning to Debtor an additional amount of $125,000 (the “Loan”). This Agreement,
the Purchase Agreement and the Note shall collectively be referred to as the
“Loan Documents”. B. As a condition to receiving the Loan, the terms of the Loan
Documents require that Debtor amend and restate the Security Agreement. C. As
security for the payment and performance of Debtor’s obligations to Secured
Party under the Loan Documents, and as a condition precedent to Secured Party’s
obligation to make the Loan, it is the intent of Debtor to amend and restate the
Security Agreement as hereinafter provided.



AGREEMENT




     NOW, THEREFORE, in consideration of the Loan, the above recitals and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Debtor and Secured Party hereby agree to amend and restate
the Security Agreement as follows:

     1. Grant of Security Interest. As security for the full and timely payment
and performance of the obligations of Debtor to Secured Party described in
Section 2 below (such obligations, collectively and severally, the
“Obligations”), subject to the Prior Liens (as defined herein), Debtor hereby
pledges and grants to Secured Party a security interest (“Security Interest”) in
and to (a) all of Debtor’s right, title and interest in and to contracts to
which Debtor is a party, and all other contracts relating to Debtor’s assets,
business and operations, (b) all of Debtor’s intellectual property and rights
therein and thereto, (c) all of Debtor’s other assets, and all assets used and
useful in Debtor’s business and operations, and (d) all other items identified
in Exhibit A hereto and incorporated herein by this reference (collectively and
severally, the “Collateral”).

--------------------------------------------------------------------------------



Exhibit 10.3




     2. Obligations. The Obligations secured by this Agreement shall consist of
(a) the Loan Documents, (b) the Prior Loan Documents, (c) any additional monies
advanced to or borrowed by Debtor from Secured Party, (d) this Agreement, and
(e) all amendments or extensions or renewals of such documents, whether now
existing or hereafter arising, voluntary or involuntary, whether or not jointly
owed with others, direct or indirect, absolute or contingent, liquidated or
unliquidated, and whether or not from time to time decreased or extinguished and
later increased, created or incurred.

3.      Representations and Warranties. Debtor hereby represents and warrants
that:     (a) Debtor is the owner of the Collateral and no other person has any
right, title, claim  

or interest (by way of security interest or other lien or charge or otherwise)
in, against or to the Collateral, except liens for taxes, assessments and other
government charges not yet due and payable; except (i) a security interest held
by Banc of America Leasing & Capital, LLC in certain of the Collateral as
described in that certain UCC 1 financing statement filed on October 22, 2008 in
the Office of the Secretary of State of the State of Delaware under filing
number 83561188 (ii) a security interest held by TD Waterhouse RRSP Account
230832S, in trust for Peter Alan Lacey as beneficiary, (the “Lacey RRSP
Account”) as evidenced by that certain security agreement, effective as of
September 21, 2009, by and between Debtor and the Lacey RRSP Account, as secured
party, (iii) a security interest held by Secured Party, as evidenced by the
Prior Lacey Security Agreements, as amended and restated herein ((i) and (ii)
collectively, the “Prior Liens”); (b) Debtor will not sell or offer to sell or
otherwise transfer the Collateral or any interest therein without the prior
written consent of Secured Party, except as may be permitted under the Prior
Liens; (c) Debtor will not create or permit to exist any future lien on or
security interest in the Collateral in favor of any third party with priority
over Secured Party, without the prior written consent of Secured Party; except
in connection with the Prior Liens; (d) Debtor will, upon Secured Party’s
request, remove any unauthorized lien or security interest on the Collateral,
and defend any claim affecting the Collateral; (e) Debtor will pay all charges
against the Collateral, including, but not limited to, taxes, assessments,
encumbrances, and insurance, and upon Debtor’s failure to do so, Secured Party
may pay any such charge as it deems necessary and add the amount paid to the
indebtedness of Debtor secured hereunder; (f) Debtor will not use or permit any
Collateral to be used unlawfully or in violation of any provision of the Loan
Documents, the Prior Loan Documents, this Agreement, or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral; and
(g) all information heretofore, herein or hereafter supplied to Secured Party by
or on behalf of Debtor with respect to the Collateral is true and correct in all
material respects.

4.      Covenants of Debtor. Debtor hereby agrees:     (a) to do all acts that
may be necessary to maintain, preserve and protect the Collateral;  

--------------------------------------------------------------------------------



Exhibit 10.3




     (b) to notify Secured Party promptly of any change in Debtor’s name or
place of business, or, if Debtor has more than one place of business, its head
office, or office in which Debtor’s records relating to the Collateral are kept;
(c) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its security
interest hereunder and the priority thereof; (d) to appear in and defend any
action or proceeding which may affect its title to or Secured Party’s interest
in the Collateral; (e) to keep separate, accurate and complete records of the
Collateral and to provide Secured Party with copies of such records and such
other reports and information relating to the Collateral as Secured Party may
reasonably request from time to time; (f) not to cause or permit any waste or
unusual or unreasonable depreciation of the Collateral; and (g) at any
reasonable time, upon reasonable request by Secured Party, to exhibit to and
allow inspection by Secured Party (or persons designated by Secured Party) of
the Collateral.

     5. Events of Default. The occurrence of the following event (“Event of
Default”) shall constitute an Event of Default under this Agreement:

(a)      Debtor shall default in its performance of any covenant under this
Agreement;   (b)      Debtor fails to pay when due any sum payable under the
terms of the Loan  

Documents, the Prior Loan Documents or this Agreement and Debtor has failed to
cure such nonpayment within ninety (90) days after such sum has become due and
payable; (c) Debtor files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law or any other law for
the relief of, or relating to, debtors, now or hereafter in effect, or makes any
assignment for the benefit of creditors or takes any corporate action in
furtherance of any of the foregoing; or (d) An involuntary petition is filed
against Debtor under any bankruptcy statute now or hereafter in effect, unless
such petition is dismissed or discharged within sixty (60) days thereafter, or a
custodian, receiver, trustee, assignee for the benefit of creditors (or other
similar official) is appointed to take possession, custody or control of any
property of Debtor.

     6. Remedies. Upon the occurrence of any Event of Default, Secured Party
may, at its option, and without further notice to or demand on Debtor and in
addition to all rights and remedies available to Secured Party under the Loan
Documents and the Prior Loan Documents or under law, do any one or more of the
following, subject, however, to the respective rights of the secured parties
under the Prior Liens: (a) foreclose or otherwise enforce Secured Party’s
security interest in the Collateral in any manner permitted by law, or provided
for in this Agreement; and

--------------------------------------------------------------------------------



Exhibit 10.3




     (b) recover from Debtor or Debtor all costs and expenses, including,
without limitation, reasonable attorney’s fees, incurred or paid by Secured
Party in exercising any right, power or remedy provided by this Agreement or by
law;

     7. Entire Agreement, Severability. This Agreement, the Prior Loan Documents
and the Loan Documents contain the entire agreement between Secured Party and
Debtor with respect to the Collateral which is the subject of this Agreement. If
any of the provisions of this Agreement shall be held invalid or unenforceable,
this Agreement shall be construed as if not containing those provisions and the
rights and obligations of the parties hereto shall be construed and enforced
accordingly.

     8. Choice of Law. This Agreement shall be construed in accordance with and
governed by the laws of California as applied to agreements among California
residents, made and to be performed entirely within the State of California.

     9. Notice. Any written notice, consent or other communication provided for
in this Agreement shall be delivered to the addresses and sent in the manner as
set forth in the Loan Documents. Such addresses may be changed by written notice
given as provided in the Loan Documents.

     10. Interpretation; Rules of Construction. All terms with their initial
letters capitalized and not otherwise defined herein shall have the meaning as
set forth in the Loan Documents. The words “include”, “includes” and “including”
when used in this Agreement shall be deemed in each case to be followed by the
words “without limitation”. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The parties hereto agree that they have been
represented by legal counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document. This Agreement amends and restates in its entirety the Prior Lacey
Security Agreements. Any references to that certain security agreement, dated as
of December 2, 2009, or that certain Amended and Restated Security Agreement
dated as of December 17, 2009, by and between the Debtor and the Secured Party
in the Prior Loan Documents shall be deemed to be a reference to this Agreement,
as amended and restated herein.



[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------



Exhibit 10.3




     IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement
effective as of the date first above written.



DEBTOR:






DayStar Technologies, Inc.,
a Delaware corporation




By:     

--------------------------------------------------------------------------------

Name:    William S. Steckel  Title:    Chief Executive Officer 




SECURED PARTY:






Name:






Peter Alan Lacey




[SIGNATURE PAGE TO AMENDED AND RESTATED SECURITY AGREEMENT]

--------------------------------------------------------------------------------



Exhibit 10.3






EXHIBIT A

COLLTERAL LIST




All of Debtor’s right, title and interest, whether now owned or existing or
hereafter acquired or arising, and wherever located in the following described
property: Equipment. All Equipment, as that term is defined in the Uniform
Commercial Code as in effect in California (the “UCC”).

 * Investment Property. All Investment Property, as that term is defined in the
   UCC.
 * Deposit Accounts. All Deposit Accounts, as that term is defined in the UCC.
 * Documents and Instruments. All Documents and Instruments, as those terms are



  defined in the UCC.




Letter-of-Credit Rights. All Letter-of-Credit Rights, as that term is defined in
the UCC.

 * Inventory Etc. All Inventory, as that term is defined in the UCC.
 * Accounts. All Accounts, as that term is defined in the UCC.
 * General Intangibles. All General Intangibles, as that term is defined in the
   UCC,

including but not limited to all federal, state, local and foreign, registered
or unregistered rights in: (i) all copyrights, rights and interests in
copyrights, works protectable by copyrights, copyright registrations and
copyright applications, and all renewals of any of the foregoing, all income,
royalties, damages and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, all damages
and payments for past, present and future infringement of any of the foregoing
and the right to sue for past, present and future infringement of any of the
foregoing; (ii) all patents, processes, patent rights and patent applications,
including, without limitation, the inventions and improvements described and
claimed therein, all patentable inventions and the reissues, divisions,
continuations, renewals, extensions and continuations-in-part of any of the
foregoing and all income, royalties, damages, and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringement of
any of the foregoing and the right to sue for past, present and future
infringement of any of the foregoing; (iii) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, mask works, logos and other business identifiers, prints
and labels on which any of the foregoing have appeared or appear; all
registrations and recordings thereof, and all applications in connection
therewith, and all renewals thereof, and all income, royalties, damages and
payments now or hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages and payments for past, present
and

--------------------------------------------------------------------------------



Exhibit 10.3




future infringement of any of the foregoing and the right to sue for past,
present and future infringement of any of the foregoing; (iv) all moral or
similar rights; compilations; sui generis rights; rights under treaties,
conventions, directives and the like (including but not limited to rights under
the Berne Convention for the Protection Of Literary and Artistic Works, GATT,
and all European Union directives, including but not limited to directives
regarding the legal protection of databases); trade secrets; derivative works;
tangible or intangible intellectual property being or to be developed;
schematics; know-how; technology; rights in computer software programs or
applications (in both source and object code form and in escrow or otherwise);
software and firmware listings; fully commented and updated software source
code, and complete system build software and instructions related to all
software described herein; designs; sounds; lyrics; soundtracks; music and
musical compositions; motion picture synchronization rights; scripts;
continuities; testing procedures and results; fabrication and manufacturing
methods; supplier lists; registrations and applications relating to any of the
foregoing; employee and independent contractor lists; customer lists; sales
prospects; sales, advertising, marketing and promotional information, materials,
brochures, presentations, white papers, case studies, seminar materials,
workbooks, brochures, training manuals and materials; website content;
documents, records and files relating to design, end user documentation;
manufacturing, quality control, sales, marketing and customer support for all
Intellectual Property described herein; business and financial information and
strategies; proprietary and other information in or with respect to which Debtor
has any interest or rights of any nature; and data and databases; all exclusive
and nonexclusive licenses for any of the foregoing intellectual property as
described in this Annex A including any subsection hereof, to the extent such
licenses may be assigned as security without the consent of the licensor (under
their terms or, notwithstanding their terms, under existing or future Laws), or
to the extent the consent of the licensor is now or hereafter obtained by
Secured Party or Debtor; and all other tangible or intangible information and
intellectual property, media (whether now or hereafter existing or invented),
copies and languages (including foreign and computer languages) in which any of
the foregoing is now or hereafter recorded, copied, translated, encoded or
otherwise stored or utilized in any manner (all of the property described in
subsections (i), (ii), (iii) and (iv) is hereafter referred to collectively as
“Intellectual Property”); (v) all (a) contracts and rights therein, including
without limitation rights under software, information and other development
contracts; (b) royalties; (c) documents, documents of title, drafts, checks,
acceptances, bonds, letters of credit, notes and other negotiable and
non-negotiable instruments, bills of exchange, security deposits, certificates
of deposit, insurance policies and any other writings evidencing a monetary
obligation or security interest in or lease of personal property; (d) licenses,
leases, rents, contracts or agreements, government entitlements and subsidies
and tax refunds; (e) investment property, including, but not limited to, all
certificated or uncertificated securities, security entitlements, securities
accounts, commodity contracts and commodity accounts; (f) deposit accounts; (g)
guarantees, bonds and other personal property securing the payment or
performance of any of the foregoing; (h) chattel

--------------------------------------------------------------------------------



Exhibit 10.3




paper; (i) general intangibles as such term is defined in the Uniform Commercial
Code, which shall, in any event, include, without limitation, all right, title
and interest in or under any contracts, models, drawings, materials and records,
claims, literary rights, goodwill, rights of performance, warranties, rights
under insurance policies and rights of indemnification; and (j) Internet domain
names and other identifiers of Debtor and all rights connected therewith; (vi)
all advertising and promotional materials, training manuals, workbooks, case
studies and other materials prepared in connection with and/or relating to
Debtor’s consulting business, including, but not limited to design, development,
implementation and sale of software, applications, enhancements, frameworks,
methodologies, training, marketing, sales and other services that incorporate or
utilize any element of the Intellectual Property pursuant to any existing or
future license or other agreement in which Debtor now or hereafter has any
interest or right of any nature whatsoever (including, without limitation,
rights which do not amount to a property right), whether or not used or to be
used by Debtor (including without limitation any interest of Debtor as seller or
buyer, manufacturer, developer, licensee or licensor, or lessee or lessor); and
all whether registered, filed or recorded or not; all whether any or all of the
foregoing is eligible for intellectual property protection (including but not
limited to whether any of the foregoing is copyrighted or copyrightable).

Books and Records. All books, correspondence, credit files, records, invoices,
and other documents, including without limitation all tapes, cards, computer
runs and other papers or documents in the possession or control of Debtor; and
all balances, credits, deposits, accounts or monies of or in the name of Debtor
in the possession or control of, or in transit to the Secured Party, and all
records and data relating to anything described in this Exhibit A, whether in
the form of a writing, photograph, microfilm, microfiche, or electronic or other
media, together with all of Debtor’s assignable right, title, and interest in
and to all computer software and hardware required to utilize, create, maintain,
and process any such records or data on electronic media.

 * Fixtures. All Fixtures, as that term is defined in the UCC.
 * Products. All products and produce of any of the above.

--------------------------------------------------------------------------------